DETAILED ACTION
Amended claims filed 25 June 2021 have been entered. Claims 1, 3, 4, 7, 9, 11, 12, 14, 18-20 and 27 are examined. Claims 1-27 remain pending. The amendments have overcome the claim objections and 112(b) rejections of the previous office action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 2005/0089415).
Regarding claim 1, Cho discloses a piezoelectric cooling chamber (piezoelectric diaphragm air pump for cooling, abstract) comprising: a piezoelectric cooling element (fig 1, diaphragm 25 with piezoelectric beams 11, par 0030) wherein a vibrational motion (piezoelectric beams 11 vibrate, par 0039) of the piezoelectric cooling element causes an increase (fig 4a increase in upper case 10 volume, par 0030) or decrease (fig 4b, decrease in upper case 10 volume, id.) in a chamber volume (upper case 10, id.) as the piezoelectric cooling element is deformed; the piezoelectric cooling element having cooling element edges (connections of diaphragm 25 and piezoelectric beams 11 to the side walls of upper case 10 and lower case 20) coupled to spacers (side walls of upper case 10 and lower case 20, par 0034) of the piezoelectric cooling chamber at cooling element edges; an array of orifices distributed on at least one surface of the piezoelectric cooling chamber (fig 4a, either openings 22, par 0036 or outlet openings 21, par 0033), the array of orifices allowing escape of a fluid from within the piezoelectric cooling chamber during the decrease in the chamber volume in response to the vibrational motion of 
Regarding claim 4, Cho discloses the piezoelectric cooling chamber of claim 1, wherein the piezoelectric cooling element has a concavity that changes as the piezoelectric cooling element is deformed (fig 4a, fig 4b, the diaphragm 25 flexes to form said concavity). 
Regarding claim 7, Cho discloses the piezoelectric cooling chamber of claim 1, wherein the array of orifices are substantially stationary during the increase and the decrease in the chamber volume (outlet openings 21 are not on the diaphragm 25 and do not move with the diaphragm 25, par 0033). 
Regarding claim 19, Cho discloses the piezoelectric cooling chamber of claim 1, further comprising: at least one piezoelectric element configured to drive the piezoelectric cooling element to cause the increase and the decrease the chamber volume (piezoelectric beams 11, par 0039). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, 12, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cho.
Regarding claim 9, dependent on 1, Cho does not disclose wherein of the array of orifices has a diameter of at least fifty microns and not more than two hundred microns. Nevertheless, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); See MPEP 2144.04). In this case the only difference is a 
Regarding claim 11 dependent on 1, Cho does not disclose wherein the piezoelectric cooling chamber is at least forty microns and not more than five hundred microns in depth and not more than seven millimeters in length. Nevertheless, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); See MPEP 2144.04). In this case the only difference is a claimed relative dimension which does not appear to affect the performance of the prior art as a pump. Therefore, the limitation does not distinguish over the prior art.
Regarding claim 12 dependent on 1, Cho does not disclose wherein the array of occupies at least two percent and not more than five percent of the at least one surface. Nevertheless, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); See MPEP 2144.04). In this case the only difference is a claimed relative dimension which does not appear to affect the performance of the prior art as a pump. Therefore, the limitation does not distinguish over the prior art.
Regarding claim 18, dependent on 1, Cho does not disclose wherein a frequency of the vibrational motion of the piezoelectric cooling element is greater than 15khz.  However Cho teaches the jet is intended to reduce noise over conventional fans (para 0012). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to operate the fan at 
Regarding claim 27 dependent on 11, Cho does not disclose wherein the depth of the piezoelectric cooling chamber is not more than two hundred microns. Nevertheless, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); See MPEP 2144.04). In this case the only difference is a claimed relative dimension which does not appear to affect the performance of the prior art as a pump. Therefore, the limitation does not distinguish over the prior art.

Allowable Subject Matter





Claims 3, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The nearest prior art is Cho above. Cho does not disclose the valve is either an active valve, a piezo electric valve element, or an additional valve between the array of orifices and the piezoelectric cooling element. These limitations make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Response to Arguments
Applicant's arguments filed 25 June 2021 have been fully considered. They are persuasive regarding Kim (US 2004/0244405), but not persuasive regarding Cho.  Applicant argues that Cho does not teach the recited valve, instead teaching inlet check valves covering openings in the upper case of Cho. Cho has been remapped. The office has reinterpreted the limitation, such that the flat part of upper case 10 of Cho with the several check valves is being interpreted as the recited valve.
Applicant argues that Cho does not teach that the valve remains coupled to the spacers at its edges. This is not persuasive, Cho has been remapped. The office has reinterpreted the flat portion of the upper case 10 as the inlet valve, and the side walls of the upper case 10 as the spacers. Therefore the corner of the upper case 10 and the side walls of the upper case 10 remain coupled as integral parts of the upper case 10. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/GEOFFREY S LEE/Examiner, Art Unit 3746                        

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746